DETAILED ACTION
Claims 21, 24, 26-33, 36 and 38-40 are pending. Claims 21, 24, 33 and 36 are amended. Claims 23 and 35 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 21, 26-29, 31, 33, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. [US 2009/0012917 A1; hereinafter “Thompson”] in view of Forbes, JR. et al. [US 2013/0345884 A1; hereinafter “Forbes”], Rothblum et al. [US 2014/0003110 A1; hereinafter “Rothblum”] and Hansen et al. [US 2011/0208372 A1; hereinafter “Hansen”].
Regarding claim 21, Thompson teaches a method performed by a control circuit coupled to a measurement circuit and to an inverter system coupled to a solar panel system (0029) (figure 3, 0039), the method comprising: 
measuring power produced by the solar panel system using the measurement circuit (0032), including taking a plurality of revenue-grade power measurements from the solar panel system (0032); 
transmitting the revenue-grade power measurements from the measurement circuit to a remote system (transfer to server – 0034).
While Thompson teaches the above limitations, Thompson does not specifically disclose taking a plurality of revenue-grade consumption measurements from one or more consumption units.
Forbes teaches a system for managing power on an electric power grid (0073) by measuring power consumed by one or more electric system loads using the (revenue grade meter) (0065) (smart meter stores the revenue grade data .. transmits the revenue grade data ..) (0066), including taking a plurality of revenue-grade consumption measurements (settlement grade data corresponding to the activities of the power consuming devices and/or the power supplying devices) from one or more consumption units (distributed power consuming devices) (0073).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson to further include taking revenue grade consumption measurements as taught by Forbes for the benefits of generating operating reserves for grid stability and/or reliability (0064) and tracking power savings for the individual customer as well as the electric utility (0019).
While Thompson teaches the above limitations, Thompson does not specifically disclose exchanging one or more data communications messages with the one or more inverters.
However, Rothblum teaches communicating with a power inverter using power line communications in an array of inverters (figure 2, 0041) by communicating with one or more inverters (communicating with the inverters of the array - figure 5, 0046) of the solar panel system (solar panel farm - 0029) by exchanging one or more data communications messages (transmits relay message… receive the relay message – 0054) with the one or more inverters (0055-0057), wherein exchanging one or more data communications messages with the one or more inverters comprises communicating with the one or more inverters by way of a first power line (power line communications between the inverter array controller and the inverters – 0042, 0044).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson inverter system to be capable of communicating with a power inverter of an array of inverters as taught by Rothblum because as Rothblum suggests, “in applications of alternative energy sourcing, communicating with each power inverter in large number of power inverters systems is often desirable for monitoring the health or energy output more effectively (0003).
While Thompson in combination with Rothblum discloses communicating via a first power line communication network, neither disclose transmitting the revenue-grade power measurements comprises communicating with a broadband home network by way of a second PLC network.
However, Hansen teaches a data interface DI to establish a computer network connection via a power grid and communicating with a broadband home network by way of a second PLC network (power line communication or broadband over power lines, communicate with external devices via grid connection from the inverter – 0183).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson to further include the broadband over powerlines as taught by Hansen when transmitting and communicating to the server as disclosed by Thompson because as Hansen (Hansen - 0183).

Regarding claim 26, Thompson in view of Forbes teaches transmitting the revenue-grade consumption measurements to the remote system (0034).

Regarding claim 27, Thompson teaches the measurement circuit comprises a voltage measurement circuit and a current measurement circuit (0040-0042).

Regarding claim 28, Thompson teaches the voltage measurement circuit comprises one or more scaling networks and wherein the method comprises translating, using the scaling networks, a line voltage from the measurement input to a signal at a lower voltage than the line voltage (0040-0042).

Regarding claim 29, Thompson teaches the current measurement circuit comprises one or more current transformers and wherein the method comprises providing, using the one or more current transformers, low level voltages to measurement electronics that result from current that flows through one or more power carrying conductors (0040-0042).

Regarding claim 31, Thompson teaches the measurement circuit is integrated with an inverter control system of the inverter system (0029, 0039).

(0029) (figure 3, 0039); 
a measurement circuit configured to measure power produced by the solar panel system using the solar power measurement input, wherein the measurement circuit is configured, to take a plurality of revenue-grade power measurements from the solar power measurement input (0032); and 
a data communication system configured to transmit the revenue-grade power measurements from the measurement circuit to a remote system (transfer to server – 0034).
Forbes teaches a system for managing power on an electric power grid (0073) by measure power consumed by one or more electrical loads (smart meter stores the revenue grade data .. transmits the revenue grade data ..) (0066); wherein the measurement circuit (revenue grade meter) (0065) is further configured to take a plurality of revenue-grade consumption measurements (settlement grade data corresponding to the activities of the power consuming devices and/or the power supplying devices) from one or more consumption inputs (distributed power consuming devices) (0073).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson to further include taking revenue grade consumption measurements as taught by Forbes for the benefits of generating operating reserves for grid stability and/or reliability (0064) and tracking power savings for the individual customer as well as the electric utility (0019).

However, Rothblum teaches communicating with a power inverter using power line communications in an array of inverters (figure 2, 0041) by communicating with one or more inverters (communicating with the inverters of the array - figure 5, 0046) of the solar panel system (solar panel farm - 0029) by exchanging one or more data communications messages (transmits relay message… receive the relay message – 0054) with the one or more inverters (0055-0057), wherein exchanging one or more data communications messages with the one or more inverters comprises communicating with the one or more inverters by way of a first power line communications (PLC) network (power line communications between the inverter array controller and the inverters – 0042, 0044).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson inverter system to be capable of communicating with a power inverter of an array of inverters as taught by Rothblum because as Rothblum suggests, “in applications of alternative energy sourcing, communicating with each power inverter in large number of power inverters systems is often desirable for monitoring the health or energy output more effectively (0003).
While Thompson in combination with Rothblum discloses communicating via a first power line communication network, neither disclose transmitting the revenue-grade 
However, Hansen teaches a data interface DI to establish a computer network connection via a power grid and communicating with a broadband home network by way of a second PLC network (power line communication or broadband over power lines, communicate with external devices via grid connection from the inverter – 0183).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson to further include the broadband over powerlines as taught by Hansen when transmitting and communicating to the server as disclosed by Thompson because as Hansen suggests, it would remove the need for separate networks cables, thereby reducing connection complexities and cable materials (Hansen - 0183).

Regarding claim 34, Thompson teaches the data communication system is configured for communicating with one or more inverters of the solar panel system (0039).

Regarding claim 35, Thompson teaches communicating with the one or more inverters comprises communicating with the one or more inverters by way of a power line communications (PLC) interface (0039).


(0034).

Regarding claim 40, Thompson teaches the system comprises one or more inverters and an inverter control system, and wherein the measurement circuit is integrated with the inverter control system (0029, 0039).

Claims 24, 30, 32, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Forbes, Rothblum and Hansen and further in view of Thompson [US 9,515,602 B2; hereinafter “Thompson 602’ ”].
Regarding claim 24, while Thompson teaches the above limitations, Thompson further teaches an invert system coupled to the measurement circuit and a control circuit (figure 3, para [0039]).
However, Thompson does not specifically disclose communicating with the one or more inverters comprises causing the solar panel system to reduce power production of at least part of the solar panel system.
Thompson 602’ teaches communicating with the one or more inverters comprises causing the solar panel system to reduce power production of at least part of the solar panel system (causes the PV inverter to alter... ABS & col 4, lines 10-34).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson's electrical power system to implement a controller for controlling a PV (col 1, lines 47-56) and (col 7, lines 52-67).

Regarding claim 30, while Thompson teaches the above limitations, Thompson further teaches an invert system coupled to the measurement circuit and a control circuit (figure 3, para [0039]).
However, Thompson does not specifically disclose using the revenue-grade power measurements to control an inverter system of the solar power system.
Thompson 602’ teaches using the revenue-grade power measurements to control an inverter system of the solar power system. (causes the PV inverter to alter... ABS & col 4, lines 10-34).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson's electrical power system to implement a controller for controlling a PV inverter as taught by Thompson 602' for the purposes of identifying degradation in PV arrays quickly and effectively (col 1, lines 47-56) and (col 7, lines 52-67).

Regarding claim 32, while Thompson teaches the above limitations, Thompson further teaches an invert system coupled to the measurement circuit and a control circuit (figure 3, para [0039]).
However, Thompson does not specifically disclose controlling a surge and transient protection circuit and a safety isolation circuit.
(causes the PV inverter to alter... ABS & col 4, lines 10-34).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson's electrical power system to implement a controller for controlling a PV inverter as taught by Thompson 602' for the purposes of identifying degradation in PV arrays quickly and effectively (col 1, lines 47-56) and (col 7, lines 52-67).

Regarding claim 36, while Thompson teaches the above limitations, Thompson further teaches an invert system coupled to the measurement circuit and a control circuit (figure 3, para [0039]).
However, Thompson does not specifically disclose communicating with the one or more inverters comprises causing the solar panel system to reduce power production of at least part of the solar panel system.
Thompson 602’ teaches communicating with the one or more inverters comprises causing the solar panel system to reduce power production of at least part of the solar panel system (ABS & col 4, lines 10-34).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson's electrical power system to implement a controller for controlling a PV inverter as taught by Thompson 602' for the purposes of identifying degradation in PV arrays quickly and effectively (col 1, lines 47-56) and (col 7, lines 52-67).

(figure 3, para [0039]).
However, Thompson does not specifically disclose a control circuit coupled to the measurement circuit and to an inverter system, wherein the control circuit uses the revenue-grade power measurements to control the inverter system.
Thompson 602’ teaches a control circuit coupled to the measurement circuit and to an inverter system, wherein the control circuit uses the revenue-grade power measurements to control the inverter system. (causes the PV inverter to alter... ABS & col 4, lines 10-34).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Thompson's electrical power system to implement a controller for controlling a PV inverter as taught by Thompson 602' for the purposes of identifying degradation in PV arrays quickly and effectively (col 1, lines 47-56) and (col 7, lines 52-67).


Response to Arguments
Applicant's arguments with respect to claims 21 and 33 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LI (US Patent Application Publication 2014/0368047 A1) discloses a power line communication (PLC) routing system includes a plurality of micro inverters and a data collection apparatus connected to the micro inverters through a power line.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862